      Case 4:19-cv-00449-KGB Document 166 Filed 04/23/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et
al.,
                                            CIVIL ACTION
             Plaintiffs,
                                            Case No. 4:19-cv-00449-KGB
      v.
                                                   PLAINTIFFS LITTLE ROCK FAMILY
                                                   PLANNING SERVICES AND DR.
LESLIE RUTLEDGE, in her official capacity as
                                                   THOMAS TVEDTEN’S STATUS
Attorney General of the State of Arkansas, et al.,
                                                   REPORT
             Defendants.
          Case 4:19-cv-00449-KGB Document 166 Filed 04/23/20 Page 2 of 5



        Plaintiffs LRFP and Dr. Tvedten (together, the “LRFP Plaintiffs”) respectfully submit

this Status Report to inform the Court of developments relating to their pending (i) April 13,

2020 preliminary-injunction motion (the “First PI Motion”), and (ii) April 22, 2020 motion for

an ex parte temporary restraining order and/or preliminary injunction (the “Second TRO/PI

Motion”).

        Plaintiffs’ Existing Constitutional Challenge. Plaintiffs’ First PI Motion seeks an order

enjoining enforcement of Executive Order 20-13, the April 3, 2020 Arkansas Department of

Health (“ADH”) Directive (the “April 3 Directive”), and the April 10, 2020 Cease and Desist

Order (“the C&D Order”) to bar pre-viability access to surgical abortion care in the State. See

Dkt. 134. Plaintiffs’ Second TRO/PI Motion, filed last night, seeks narrower emergency relief

enjoining Defendants from enforcing the existing prohibition on surgical abortions against

patients who would be beyond the legal limit for abortion care (21.6 weeks LMP) by the time

Executive Order 20-13 expires. See Dkt. 164.

        Recent Announcements by the Governor and ADH. During a press conference

yesterday afternoon, Governor Hutchinson and ADH’s Dr. Nathaniel Smith announced that

ADH will release today a Directive that will (i) replace the April 3 Directive, and (ii) be effective

April 27, 2020.1 During the press conference––and despite Defendants’ statement to this Court

as recently as Tuesday, April 21 that a ban on surgical abortions is necessary in view of PPE-

related “concern[s],” Dkt. 153––the Governor stated that Arkansas now feels “comfortable” with

its PPE supply.2 And––again, contrary to Defendants’ statements earlier this week that surgical

abortion care must be banned in view of an urgent need to reduce social contacts, Dkt. 153––the


1
  See, e.g., John Moritz, State Cases at 2,276; Hospitals to Resume Elective Surgeries, Arkansas Democrat Gazette
(Apr. 22, 2020), https://www.arkansasonline.com/news/2020/apr/22/watch-live-gov-state-health-officials-give-130-
pm-/.
2
  Id.

                                                        2
           Case 4:19-cv-00449-KGB Document 166 Filed 04/23/20 Page 3 of 5



Governor also previewed announcements coming next week regarding the re-opening of

restaurants, gyms, beauty salons, and barbers.3 Plaintiffs have yet to review the April 27

Directive, and it is unclear whether and to what extent the C&D Order will continue.

          Status of the First PI Motion. Plaintiffs intend to promptly assess the impact of the

anticipated April 27 Directive on their First PI Motion, and are cognizant of the potential for a

new Directive to necessitate a supplementation or withdrawal of the First PI Motion, or an

amended constitutional challenge. Plaintiffs do not want to waste the time and resources of the

Court, parties, or witnesses by taking live testimony at the evidentiary hearing scheduled for

tomorrow, April 24, 2020, that could be mooted within a matter of days by the new, April 27

Directive. Plaintiffs therefore respectfully request that the Court cancel the hearing in view of

the current uncertainty, and Plaintiffs will notify the Court next week regarding their intent

relating to the First PI Motion. In requesting that the hearing be canceled, Plaintiffs expressly

reserve the right to seek to schedule an evidentiary hearing at a future date in connection with

any supplemented or revised First PI Motion, or any amended constitutional challenge.

          Plaintiffs’ Intent With Regard to the Second TRO/PI Motion. Plaintiffs respectfully

continue to seek emergency relief with regard to the April 3 Directive for patients who will be

pushed past the legal limit for abortion care in Arkansas by the current Order. As explained in

the Second TRO/PI motion, Plaintiffs are scheduled to treat two women today who will soon be

past the legal limit for abortion care in this State, and are irreparably harmed every day that the

Ban on surgical abortion care is enforced.




3
    Id.

                                                  3
        Case 4:19-cv-00449-KGB Document 166 Filed 04/23/20 Page 4 of 5



Dated: April 23, 2020                 Respectfully submitted,

                                      Leah Godesky*
                                      Christopher Burke*
                                      O’Melveny & Myers LLP
                                      Times Square Tower
                                      7 Times Square
                                      New York, New York 10036
                                      lgodesky@omm.com
                                      cburke@omm.com
                                      (212) 326-2254
                                      Fax: (212) 326-2061

                                      Kendall Turner*
                                      Ashley Robertson*
                                      Maya Zagayer*
                                      O’Melveny & Myers LLP
                                      1625 Eye St. NW
                                      Washington, DC 20006
                                      (202) 383-5300
                                      kendallturner@omm.com
                                      arobertson@omm.com
                                      mzagayer@omm.com

                                      Attorneys for Plaintiffs




                                      4
        Case 4:19-cv-00449-KGB Document 166 Filed 04/23/20 Page 5 of 5




Meagan Burrows*                       Bettina Brownstein (AR Bar No. 85019)
Ruth E. Harlow*                       Bettina E. Brownstein Law Firm
American Civil Liberties Union        904 West 2nd Street, Suite 2
Foundation                            Little Rock, AR 72201
125 Broad St, 18th Floor              bettinabrownstein@gmail.com
New York, NY 10001                    (501) 920-1764
mburrows@aclu.org
rharlow@aclu.org                      Brooke-Augusta Ware (AR Bar No. 2004091)
(212) 549-2633                        Mann & Kemp, PLLC
                                      221 West Second Street, Suite 408
                                      Little Rock, Arkansas 72201
Attorneys for Plaintiffs
                                      brooke@mannkemp.com
                                      (501) 222-7330
* Motion for admission pro hac vice
granted
                                      On Behalf of the Arkansas Civil Liberties Union
                                      Foundation, Inc.
                                      Attorney for Plaintiffs




                                      5
